Exhibit 10.1

AGREEMENT FOR PUBLIC SALE OF ASSETS OF FYRESTORM, INC.

BY

HORIZON TECHNOLOGY FUNDING COMPANY LLC

AND

SAND HILL VENTURE DEBT III, LLC

TO

EXAR CORPORATION

JANUARY 31, 2008



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedules

  

Schedule 1.1(a)(i)

  

Patents and Patent Applications

Schedule 1.1(a)(ii)

  

Trademarks and Trademark Applications

Schedule 1.1(a)(iii)

  

Registered Copyrights

Schedule 1.1(a)(vi)

  

Licenses, Sublicenses, and Other Agreements or Permissions

Schedule 1.1(c)

  

Fixed Assets

Schedule 1.1(d)

  

Assigned Contracts

Schedule 1.1(f)

  

Other Contracts

Schedule 1.2(a)

  

Excluded Assets

Schedule 1.2(b)

  

Excluded Accounts Receivable

Schedule 1.2(c)

  

Excluded Assets Subject to Equipment Leases

Schedule 1.3(c)

  

Wire Instructions

Schedule 3.1.2(iii)

  

Superior Interests

Exhibits

  

Exhibit A

  

Loan Agreement

Exhibit 1.5(i)

  

Secured Party Bill of Sale

Exhibit 1.5(ii)

  

Assignment of Patents

Exhibit 1.5(iii)

  

Assignment of Trademarks



--------------------------------------------------------------------------------

AGREEMENT FOR PUBLIC SALE OF ASSETS

This Agreement for Public Sale of Assets (the “Agreement”) is made by and
between Horizon Technology Funding Company LLC, a Delaware limited liability
company (“Horizon”), and Sand Hill Venture Debt III, LLC, a Delaware limited
liability company (“Sand Hill” and, together with Horizon, the “Lenders”) as the
sellers, and Exar Corporation, a Delaware corporation (the “Buyer”) as the
buyer, is entered into as of January 31, 2008.

RECITALS

WHEREAS, FyreStorm, Inc. (a/k/a Fyre Storm, Inc.), a Delaware corporation (the
“Debtor”), with its principal place of business located at 255 San Geronimo Way,
Sunnyvale, CA, 95085, is indebted to the Lenders pursuant to the terms of a
Venture Loan and Security Agreement between the Lenders and the Debtor dated as
of August 18, 2006 (as amended, modified, or supplemented from time to time to
the date hereof, including those associated or incorporated documents such as
security agreements or notes attached collectively as Exhibit A hereto, the
“Loan Agreement”);

WHEREAS, the Lenders hold security interests in substantially all of the
Debtor’s property and assets (as defined in the Loan Agreement, the
“Collateral”), which security interests have been duly and properly perfected by
the filing of UCC financing statements with the office of the Delaware Secretary
of State;

WHEREAS, an Event of Default has occurred under the Loan Agreement and the
Lenders have accelerated the maturity of the indebtedness of the Debtor to the
Lenders under the Loan Agreement (the “Indebtedness”), and based on the
foregoing the Lenders are entitled to exercise their remedies under the Loan
Agreement and applicable law, including the Uniform Commercial Code as presently
enacted in the State of California (including, to the extent applicable to the
transactions contemplated herein, the Uniform Commercial Code as enacted in any
other state, the “Code”; terms used herein and defined in Section 9101 of the
Code shall have the meanings ascribed to such terms therein);

WHEREAS, the Lenders have determined to conduct a public disposition of all or
part of the Collateral by and through a public sale, with the proceeds of such
sale to be applied as required by this Agreement and the Code, and the Buyer
wishes to bid at such sale to purchase such assets from the Lenders, all
pursuant to the terms of this Agreement, the Code and any other applicable law;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and of the following covenants,
the sufficiency of which are hereby acknowledged, the Lenders and the Buyer
hereby agree as follows:

1. Public Sale of Purchased Assets

1.1. Public Sale of Purchased Assets. Pursuant to the Lenders’ rights and
remedies under the Loan Agreement and other applicable law, including Sections
9601 through 9629 of the Code, but subject to the Buyer being the highest
qualified bidder at the Public Sale (as defined below) the Lenders hereby agree
to transfer and sell to Buyer all right, title and interest of the Debtor and
the Lenders in and to all Collateral (the “Purchased Assets”), including without
limitation the following assets of every kind and description, wherever located,
tangible or intangible:

(a) (i) All patents and patent applications, including without limitation those
listed on Schedule 1.1(a)(i) hereto, any continuation, divisional,
continuations-in-part, reissues, extensions, re-examinations or substitutions
relating thereto, and any foreign applications based in whole thereon or
claiming the benefit thereof; and any United States or foreign patents issued on
any of the foregoing, all file histories and physical and electronic
documentation, including, without limitation, all invention disclosures,
prosecution papers, notes, drawings, reports, flow charts, instructions,
manuals, notebooks, and memoranda, that directly relate to such patents or
patent applications; (ii) all trademarks and trademark applications, including
without limitation those listed on Schedule 1.1(a)(ii) hereto, and all file
histories and documentation, including, without limitation, all trademark search
results, clearance studies and watch notices that relate to such trademarks and
trademark applications, and all goodwill associated with any of the foregoing;
(iii) all copyrights and copyrightable materials, whether registered or
unregistered, including without limitation those registered copyrights listed on
Schedule 1.1(a)(iii) hereto; (iv) computer software programs, including, without
limitation, all source codes, object codes and material documentation related
thereto; (v) all know-how, processes, trade secrets, inventions, proprietary
data, designs, research, processes, procedures, techniques, methods, recipes,
research and development data and records, and product prototypes, samples and
works in progress relating to data, mask works, inventions, and other
proprietary rights (whether or not patentable or subject to copyright, mask
work, or trade secret protection) related to products and services, in each case
whether previously or currently offered or under development by the Debtor;
(vi) to the extent assignable, licenses, sublicenses, and other agreements or
permissions under which the Debtor is a licensee or otherwise is authorized to
use or practice any rights relating to any of the foregoing types of property,
including without limitation those licenses, agreements and other agreements or
permissions listed on Schedule 1.1(a)(vi) hereto; and (vii) all books and
records, in whatever form, of or relating to any of the foregoing (all of the
foregoing (i) through (vii) shall be referred to collectively herein as the
“Intellectual Property”);

(b) All of the Debtor’s rights, credits, judgments, choses in action, rights of
set-off and any and all other claims of every type and nature of, for or arising
from or relating to past, present or future infringement or claims for
royalties, and any and all other rights to enforce or protect any rights
constituting or relating to any Intellectual Property or to any injury to the
goodwill associated with any trademark constituting Intellectual Property;

(c) All tangible assets of the Debtor (the “Fixed Assets”), including those
listed on Schedule 1.1(c) hereto;

 

2



--------------------------------------------------------------------------------

(d) To the extent assignable, all contracts and leases to which the Debtor is a
party, including without limitation those contracts listed on Schedule 1.1(d)
hereto (the “Assigned Contracts”) and any and all rights to enforce or benefit
from any contract to which the Debtor is not a party;

(e) All rights and benefits, including royalty streams, under license agreements
and other contracts arising from or related to any Intellectual Property;

(f) To the extent transferable by applicable law, (i) all rights under any
contract under which the counterparty or counterparties agree or have agreed not
to compete with the operations or property of the Debtor, agree or have agreed
to keep confidential information regarding the Debtor, any assets (including
Intellectual Property) of the Debtor, or agree or have agreed to cooperate in
the prosecution or protection of any Intellectual Property, without regard to
whether any such contract would otherwise be an Excluded Asset, and (ii) all
similar rights arising other than under contract, including in each case and
without limitation those contracts and rights described on Schedule 1.1(f)
hereto;

(g) Copies of all general, non-personnel and non-accounting books, records and
files, including distribution and mailing lists, product reports, plans and
advertising materials, catalogues, billing records, sales and promotional
literature and manuals (“Books and Records”), provided that the Debtor shall be
permitted to keep originals or copies of all Books and Records as are reasonably
necessary for the Debtor to fulfill its fiduciary and administrative duties,
including, without limitation, tax preparation, claims reconciliation, and the
winding up of its affairs (the “Excluded Books and Records”), provided further
that, notwithstanding any retention of any Excluded Books and Records, the
Debtor shall not have or retain any proprietary interest in any Intellectual
Property nor any Excluded Books and Records of or pertaining to any Intellectual
Property; and

(h) To the extent not described above or listed as Excluded Assets (as defined
below), all other Collateral.

1.2. Excluded Assets. The following assets of the Debtor shall be excluded from
the Purchased Assets to be sold to the Buyer hereunder (the “Excluded Assets”):

(a) Any Collateral that would otherwise constitute a Purchased Asset that is
listed on Schedule 1.2(a) by the Buyer on or prior to the Closing. The Lenders
acknowledge and agree that the Buyer shall have the right, in its absolute
discretion and at any point prior to the Closing, to list on and add to Schedule
1.2(a) any Collateral that would otherwise be a Purchased Asset;

(b) The accounts receivable listed on Schedule 1.2(b);

(c) Any equipment or other property leased to the Debtor by a third party,
including the equipment subject to the equipment leases listed on Schedule
1.2(c) hereto; and

 

3



--------------------------------------------------------------------------------

(d) One laptop computer, three servers, and related equipment as are reasonably
necessary to properly preserve the Excluded Books and Records.

1.3. Public Sale; Deposit.

(a) In accordance with their rights and duties under the Code, the Lenders shall
commence a disposition of the Purchased Assets, as a single indivisible lot,
pursuant to a public sale to be conducted in accordance with Section 9610 and
other applicable Sections of the Code (the “Public Sale”). Any third party or
professional implementing the Public Sale shall be retained and compensated
solely by the Lenders.

(b) Provided the Public Sale occurs on or after February 4, 2008 and on or
before February 15, 2008, and upon the satisfaction of the conditions set forth
herein, the Buyer agrees that it shall place an opening bid at the Public Sale
in the amount of Three Million Two Hundred Thousand Dollars ($3,200,000) (the
“Minimum Bid”).

(c) The Lenders shall also require a minimum overbid of $100,000 for any
competing bidder to be qualified to participate in the Public Sale.

1.4. Closing; Purchase Price. Subject in each case to the Buyer being the
highest qualified bidder at the Public Sale, and to the satisfaction or waiver
of all other conditions to the closing or effectiveness of this Agreement set
forth herein or imposed by the Code, then:

(a) The closing (the “Closing”) of the sale and transfer of the Purchased Assets
to the Buyer shall occur immediately following the conclusion of the Public
Sale, at the offices of Ropes & Gray LLP, 525 University Avenue, Suite 300, Palo
Alto, CA 94301-1917, or at such time and place as may be agreed upon between the
Buyer and the Lenders. The time and date on which the Closing is actually held
are sometimes referred to herein as the “Closing Date.”

(b) The “Purchase Price” to be paid for the Purchased Assets shall be the amount
of the highest qualified bid placed by the Buyer at the Public Sale. The
Purchase Price shall be paid to the Lenders by wire transfer of immediately
available funds in accordance with the wire instructions set forth on Schedule
1.4, provided that, at the request of Buyer or Lenders, a portion of the
Purchase Price in an amount set forth in a pay off letter from Silicon Valley
Bank may be sent by wire transfer directly to Silicon Valley Bank in
satisfaction of the Superior Interest (as defined below).

1.5. Lenders’ Deliveries at Closing. On the Closing Date in consideration for
payment to the Lenders of the Purchase Price, the Lenders shall deliver to or
arrange for the delivery to the Buyer or its designee at such location as the
Buyer reasonably directs (i) a Secured Party Bill of Sale executed by the
Lenders in the form set forth in Exhibit 1.5(i) hereto (“Bill of Sale”); (ii) an
Assignment of Patents in the form set forth in Exhibit 1.5(ii) hereto, executed
by the Lenders and duly notarized; (iii) an Assignment of

 

4



--------------------------------------------------------------------------------

Trademarks in the form set forth in Exhibit 1.5(iii) hereto, executed by the
Lenders and duly notarized; and (iv) such other instruments of conveyance and
assignment as the parties shall deem reasonably necessary to vest in the Buyer
all right, title and interest in and to the Purchased Assets.

1.6. Buyer’s Deliveries at Closing. On the Closing Date, the Buyer shall deliver
to the Lenders the Purchase Price (as adjusted for the Deposit), and the Buyer
or its designee shall execute and deliver the Bill of Sale.

1.7. Further Assurances. Each of the Lenders, for itself and its respective
successors and assigns, hereby covenants and agrees that, at any time and from
time to time after the date hereof, without further consideration but at no
additional cost or liability to such Lender, it will execute and deliver to the
Buyer such further instruments of sale, conveyance, assignment, and transfer,
and take such other commercially reasonable action, all upon the reasonable
request of the Buyer, in order to more effectively sell, convey, grant, assign,
transfer and deliver all or any portion of the Purchased Assets to the Buyer,
and to assure and confirm to any other person the ownership of the Purchased
Assets by the Buyer, and to permit the Buyer to exercise any of the franchises,
rights, licenses, or privileges intended to be sold, conveyed, assigned,
transferred, and delivered by the Lenders to the Buyer. The Lenders shall
request that the Debtor execute the acknowledgements and consents attached to
the Assignment of Patents and the Assignment of Trademarks. Each of the Lenders
and the Buyer acknowledge and agree that neither the Debtor’s consent hereto nor
the execution of such documents is required to consummate the transactions
contemplated by this Agreement.

1.8. Foreclosure Sale Under Article 9 of the Code. The sale and transfer of the
Purchased Assets to the Buyer at Closing are and shall be made pursuant to
Section 9610 of the Code; the sale provided herein shall constitute a
“disposition” under the Code pursuant to a public sale; and the Buyer will
constitute and have the rights of a “transferee” under the Code, including,
without limitation, the provisions of Section 9617 of the Code. The Bill of Sale
is intended to and shall constitute a “transfer statement” pursuant to
Section 9619 of the Code.

1.9. No Successor Liability. For the avoidance of doubt, the Buyer shall not
assume, and shall have no responsibility for, any liabilities of the Debtor or
the Lenders, as a successor in interest or otherwise, nor any liabilities of or
relating to the Purchased Assets arising from or relating to periods of time
prior to the Closing Date, including, without limitation:

1.9.1. Any obligation of the Debtor to any employee or consultant of the Debtor;
any liability with respect to or arising from any “employee benefit plan” of the
Debtor (as defined in section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended) or other arrangement providing compensation or benefits
to employees or consultants;

1.9.2. Liabilities under any warranty or guaranty obligation of the Debtor
arising from or relating to any acts or transactions prior to the Closing;

 

5



--------------------------------------------------------------------------------

1.9.3. Liabilities arising at any time under any contract other than the
Assigned Contracts;

1.9.4. Liabilities in respect of notes payable of the Debtor, indebtedness of
the Debtor under credit facilities, or accounts payable of the Debtor;

1.9.5. Liabilities of the Debtor for customer rebates or other promotional
allowances; and/or

1.9.6. Liabilities of the Debtor relating to taxes of any nature.

1.10. Tangible Assets. The Buyer or its designee shall be responsible for
arranging for the removal of any Fixed Assets and any required consents of
landlords or others. The Lenders shall have no responsibility to provide access
to any Fixed Assets not in the Lenders’ possession.

2. Conditions Precedent

2.1. Lenders’ Conditions Precedent. The Lenders’ obligations to close the sale
of the Purchased Assets under this Agreement are conditioned upon the following:

2.1.1. Indebtedness Outstanding. The Indebtedness owed by the Debtor to the
Lenders shall be unpaid immediately prior to the date of Closing.

2.1.2. No Litigation. No action or proceeding before a court or any other
governmental agency or body (including, without limitation, any voluntary or
involuntary bankruptcy action or proceeding by or against the Debtor) shall have
been instituted or threatened to stay, restrain or prohibit the consummation of
the transactions contemplated hereby or to impose any remedy, condition or
restriction unacceptable to the Lenders in their sole discretion.

2.1.3. Representations and Warranties; Performance of Obligations. All
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects as of the Closing with the same force
and effect as though made at and as of the Closing and all of the terms,
covenants and conditions of this Agreement to be complied with, performed and
satisfied by the Buyer at or before the Closing shall have been complied with,
performed and satisfied in all material respects.

2.1.4. Compliance with Uniform Commercial Code. All requirements of Sections
9601 through 9629 of the Code shall have been complied with or waived to the
reasonable satisfaction of the Lenders.

2.1.5. Highest Bid. The Buyer has submitted a bid at the Public Sale at least
equal to the Minimum Bid and at the conclusion of the Public Sale is the highest
qualified bidder for the Purchased Assets.

 

6



--------------------------------------------------------------------------------

2.2. Buyer’s Conditions Precedent. The Buyer’s obligation to close the sale of
the Purchased Assets under this Agreement is conditioned upon the following:

2.2.1. Silicon Valley Bank. The Buyer shall be satisfied that the liens of
Silicon Valley Bank on the Purchased Assets, and the claims supporting such
liens, shall have been released and satisfied prior to or contemporaneously with
the Closing, by the Lenders, from the proceeds of the Public Sale.

2.2.2. No Litigation. No action or proceeding before a court or any other
governmental agency or body (including without limitation any voluntary or
involuntary bankruptcy action or proceeding by or against the Debtor) shall have
been instituted or threatened to stay, restrain or prohibit the consummation of
the transactions contemplated hereby or to impose any remedy, condition or
restriction unacceptable to the Buyer in its sole discretion.

2.2.3. Representations and Warranties; Performance of Obligations. All
representations and warranties of the Lenders contained in this Agreement shall
be true and correct in all material respects as of the Closing Date with the
same force and effect as though made at and as of the Closing Date and all of
the terms, covenants and conditions of this Agreement to be complied with,
performed and satisfied by the Lenders at or before the Closing Date shall have
been complied with, performed and satisfied in all material respects.

2.2.4. Compliance with Uniform Commercial Code. All requirements of Sections
9601 through 9629 of the Code shall have been complied with or waived to the
reasonable satisfaction of the Buyer.

3. Representations and Warranties.

3.1. Representation and Warranties of the Lenders. Each of the Lenders hereby
represents and warrants to the Buyer as follows:

3.1.1. Organization and Authorization. (i) Such Lender is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization, with all requisite corporate power and authority
to enter into this Agreement and the transaction contemplated hereby, (ii) the
execution, delivery and performance of this Agreement has been authorized by all
necessary corporate action of such Lender, and (iii) this Agreement is a valid,
binding obligation of such Lender, enforceable in accordance with its terms
except as may be limited by applicable federal or state bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.

3.1.2. Security Interest. Each Lender has a valid and enforceable, fully
perfected security interest in the Purchased Assets, (ii) such security interest
is fully and validly perfected to the extent that a security interest in the
Purchased Assets can be perfected by filing a financing statement under the Code
(other than with respect to commercial tort claims), and (iii) except as noted
specifically on Schedule 3.1.2(iii), such security interest is first priority
and not subordinate to any other liens, claims or interests in the Purchased
Assets (each interest listed on Schedule 3.1.2(iii), a “Superior Interest”).

 

7



--------------------------------------------------------------------------------

3.1.3. Default under Loan Agreement. The Debtor is in default under the Loan
Agreement and as a result such Lender has the present right to foreclose on and
dispose of the Purchased Assets pursuant to the Loan Agreement and Section 9610
and other applicable provisions of the Code.

3.1.4. Title. (a) To the Lenders’ knowledge, between January 9, 2008 and the
date of Closing, neither the Lenders, the Debtor nor any of their respective
affiliates, agents or representatives has sold, transferred or assigned, or
agreed to sell, transfer or assign, all or any material portion of the Purchased
Assets (including for clarity any interest in any Intellectual Property,
including a license) to any person or entity other than the Buyer; and (b) as of
the Closing Date, the Buyer shall acquire title and ownership in all the
Debtor’s right, title and interest in and to the Purchased Assets, to the extent
a security interest in the Purchased Assets can be perfected by filing a
financing statement under the Code (other than with respect to commercial tort
claims and non-assignable contracts), free and clear of (i) any interests of the
Debtor, (ii) any interest of the Lenders, (iii) any subordinate security
interest or other subordinate lien, and (iv) the Superior Interests, which
Superior Interests shall be paid in full from the proceeds of the Public Sale
prior to application to the Indebtedness.

3.1.5. Notices Given. The Lenders have provided all appropriate notices which
are required in connection with a disposition of the Purchased Assets by public
sale under Section 9610, and have otherwise complied with all applicable
provisions of the Code.

3.1.6. Litigation. To the knowledge of the Lenders, there are no pending
lawsuits or actions filed against the Debtor alleging that any Intellectual
Property infringes the intellectual property rights of any third party.

3.1.7. Brokers and Finders. The Lenders have not engaged any broker or finder in
connection with the transactions contemplated by this Agreement. The Lenders
intend to engage Paul Saperstein & Co. (the “Auctioneer”) to conduct the Public
Sale and shall pay the Auctioneer’s fees and costs.

3.2. Representations and Warranties of Buyer. The Buyer hereby represents and
warrants to the Lenders as follows:

3.2.1. Organization and Authorization. (i) the Buyer is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to enter into
this Agreement and the transaction contemplated hereby; (ii) the execution,
delivery and performance of this Agreement has been authorized by all necessary
corporate action of the Buyer; and (iii) this Agreement is a valid, binding
obligation of the Buyer, enforceable in accordance with its terms except as may
be limited by applicable federal or state bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.

 

8



--------------------------------------------------------------------------------

3.2.2. Brokers and Finders. The Buyer has not engaged any broker or finder in
connection with the transactions contemplated by this Agreement.

3.3. Disclaimer. Except as expressly set forth in Section 3.1, the (a) Purchased
Assets are being sold “as is and where is” and the Lenders make no, and hereby
disclaim any, representation or warranty to the Buyer with respect to the
Purchased Assets or the transactions contemplated hereby, including without
limitation any warranty of merchantability or fitness for a particular purpose,
and (b) there is no warranty relating to title, possession, quiet enjoyment, or
the like in this disposition. Without limiting the generality of the foregoing,
the Lenders make no representation or warranty, express or implied, as to the
validity or utility of the Purchased Assets, the status of any issued patents or
registered trademarks or any applications for patents or trademarks, whether
transfer documentation executed by the Lenders is sufficient to transfer title
to Intellectual Property registered in foreign jurisdictions, whether the
Intellectual Property or any use thereof infringes on the rights of others,
whether any intent-to-use trademark applications are assignable, or whether any
license agreements and other contracts are assignable. Further, there is no
warranty as to the existence, location or condition of any tangible assets
listed on Schedule 1.1(d).

3.4. Survival of Representations and Warranties; Limitation of Liability. All
representations and warranties contained in this Agreement shall expire on the
one year anniversary of the Public Sale. In respect of any breach of this
Agreement by the Lenders, or either of them, the Lenders’ liability shall be
limited to the Purchase Price.

3.5. In respect of any breach of this Agreement by the Buyer, the Buyer’s
liability shall be limited to Seventy Five Thousand Dollars ($75,000).

4. Notices. Any notice or communication required or permitted to be delivered to
any party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received when delivered (by hand, by registered mail, by
courier or express delivery service or by fax) to the address or fax number set
forth beneath the name of such party below (or to such other address or fax
number as such party shall have specified in a written notice given to the other
parties hereto):

 

If to the Lenders:

   Horizon Technology Funding Company LLC    76 Batterson Park Road   
Farmington, CT 06032    Attn: Legal Department    Phone: (860) 676-8654    Fax:
(860) 676-8655    and

 

9



--------------------------------------------------------------------------------

   Sand Hill Venture Debt III, LLC    c/o Sand Hill Capital    3000 Sand Hill
Road    Building 1, Suite 240    Menlo Park, CA 94025    Attn: Franklin Loffer
   Phone: (650) 926-7013    Fax: (650) 234-7223   

With a copy to:

   Ropes & Gray LLP    One International Place    Boston, MA 02110-2624    Attn:
James M. Wilton    Phone: (617) 951-7474    Fax: (617) 235-0398   

If to Buyer to:

   Exar Corporation    48720 Kato Road    Fremont, CA 94538    Attn: General
Counsel    Phone: (510) 668-7000    Fax: (510) 668-7002   

With a copy to:

   O’Melveny & Myers LLP    2765 Sand Hill Road    Menlo Park, CA 94025    Attn:
Steve Sonne    Phone: (650) 473-2647    Fax: (650) 473-2601

5. Confidentiality, etc. The Buyer agrees to comply with all of its obligations
pursuant to confidentiality agreements entered into between the Buyer and the
Debtor.

6. Miscellaneous.

6.1. Governing Law. This Agreement was executed in, and the transactions
contemplated by and the provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of California without giving
effect to the conflict of laws provisions thereof.

6.2. Expenses. Each party to this Agreement shall be responsible for its
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

6.3. Entire Agreement; Third Party Beneficiaries. This Agreement, including all
exhibits and schedules attached hereto, constitutes and contains the entire
agreement of the parties and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the parties respecting the
subject matter hereof. This Agreement is not intended to confer upon any person
other than the parties to this Agreement any rights or remedies.

 

10



--------------------------------------------------------------------------------

6.4. No Liability of Officers and Directors. The parties hereto acknowledge that
the individuals executing this Agreement on behalf of the Lenders and the Buyer
do so on behalf of such entities and not in their individual capacities. As
such, no officer, director, employee or agent of the Lenders or the Buyer shall
have any liability hereunder.

6.5. Alternative Dispute Resolution.

6.5.1. The Buyer and the Lenders agree to use reasonable efforts to resolve
between themselves any dispute they have with respect to the matters covered
hereby or any agreement or document delivered pursuant hereto or thereto,
including any amendments hereof and thereof.

6.5.2. Except for disputes with respect to issues of validity or infringement of
any intellectual property rights which must be submitted to a court of competent
jurisdiction, to the extent that any misunderstanding or dispute cannot be
resolved agreeably in a friendly manner, the dispute will be mediated by a
mutually-acceptable mediator to be chosen by the Buyer and the Lenders within
forty-five (45) days after written notice by one of the parties is delivered to
the other demanding mediation. Neither party may unreasonably withhold consent
to the selection of a mediator; however, either party may request a postponement
of the mediation until each has completed specified but limited discovery with
respect to a dispute. The parties may also agree to attempt to resolve their
dispute by some other form of alternate dispute resolution (“ADR”) in lieu of
mediation, including by way of example and without limitation neutral
fact-finding or a mini-trial.

6.5.3. Any such dispute which the parties cannot resolve through negotiation,
mediation or other form of ADR within three (3) months of the date of the
initial demand for it by one of the parties may then be submitted to the courts
for resolution. The use of any ADR procedures will not be construed under the
doctrines of laches, waiver or estoppel to affect adversely the rights of either
party. Nothing in this Section 6.5.3 will prevent either party from resorting to
judicial proceedings if (A) good faith efforts to resolve the dispute under
these procedures have been unsuccessful or (B) interim relief from a court is
necessary to prevent serious and irreparable injury to one party or to others.

6.5.4. Each of the Buyer and the Lenders shall bear its own costs of mediation
or ADR, but the Buyer and the Lenders agree to share the costs of the mediator
or ADR provider equally. The Lenders’ costs of mediation or ADR and its share of
the costs of the mediator or ADR provider shall be paid by the Debtor and shall
constitute Indebtedness.

6.6. Sales and Transfer Taxes. As between the parties hereto, the Lenders shall
pay any and all sales, use, transfer or similar taxes arising from the
transactions contemplated by this Agreement for which Buyer may be liable or
which could result in a lien on the

 

11



--------------------------------------------------------------------------------

Purchased Assets. The Buyer shall be responsible for any transfer or other
filing fees, and other costs, if any, payable in connection with recording the
sale or transfer of the Purchased Assets and title thereto.

6.7. Counterparts. This Agreement may be executed and delivered in two or more
counterparts, in original or by email or facsimile, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed under seal as of the date
first written above.

LENDERS: HORIZON TECHNOLOGY FUNDING COMPANY LLC

 

By:   /s/ Robert D. Pomeroy, Jr.

Name: Robert D. Pomeroy, Jr.

Title: Managing Member

SAND HILL VENTURE DEBT III, LLC

 

By:   /s/ Christopher Barber

Name: Christopher Barber

Title: Managing Member

BUYER: EXAR CORPORATION

 

By:   /s/ John McFarlane

Name: John McFarlane

Title: Interim Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT 1.6(i)

SECURED PARTY BILL OF SALE AND TRANSFER STATEMENT

KNOW ALL MEN BY THESE PRESENTS that Horizon Technology Funding Company LLC, a
Delaware limited liability company (“Horizon”) and Sand Hill Venture Debt III,
LLC, a Delaware limited liability company (“Sand Hill” and, together with
Horizon, the “Lenders”), for good and sufficient consideration paid by Exar
Corporation, a Delaware corporation (the “Buyer”), receipt of which
consideration is hereby acknowledged, does sell, assign and convey unto the
Buyer and its successors and assigns, pursuant to Sections 9610, 9617 and other
applicable sections of the Uniform Commercial Code as presently enacted in the
State of California (including, to the extent applicable, the Uniform Commercial
Code as enacted in any other state, the “Code”) all right, title and interest of
the Lenders and of FyreStorm, Inc., a Delaware corporation (the “Debtor”), in
and to all the assets which are described in the attached Schedule A (the
“Purchased Assets”), by and pursuant to that certain Agreement for Public Sale
of Purchased Assets of FyreStorm, Inc. dated as of January 31, 2008 by and
between the Lenders and the Buyer (the “Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings given them in the Purchase
Agreement.

This document shall constitute a “transfer statement,” as such term is defined
and used in Section 9619 of the Code. Solely for purposes of any official
filing, recording, registration, or certificate-of-title system covering the
Purchased Assets, the Lenders state as follows: (a) the Debtor has defaulted in
connection with an obligation to the Lenders secured by the Purchased Assets,
(b) the Lenders have exercised their postdefault remedies with respect to the
Purchased Assets, (c) by reason of such exercise, the Buyer has acquired the
rights of the Debtor in the Purchased Assets, and (d) the legal name and mailing
address of the Lenders, as secured parties, the Debtor, as the obligor under the
secured obligations, and the Buyer, are as follows:

 

Lenders:

   Horizon Technology Funding Company LLC    76 Batterson Park Road   
Farmington, CT 06032    Attn: Legal Department    and       Sand Hill Venture
Debt III, LLC    3000 Sand Hill Road    Building 1, Suite 240    Menlo Park, CA
94025    Attn: Franklin Loffer   

Debtor:

   FyreStorm, Inc.    255 San Geronimo Way    Sunnyvale, CA 94085    Attn: Vince
McCord



--------------------------------------------------------------------------------

Buyer:

   Exar Corporation    48720 Kato Road    Fremont, CA 94538    Attn: Tom
Melendez

Except for the representations and warranties set forth in Section 3.1 of the
Purchase Agreement, which representations and warranties are expressly
incorporated herein by reference, (a) the Purchased Assets are being sold “as is
and where is” and the Lenders make no, and hereby disclaim any, representation
or warranty to the Buyer with respect to the Purchased Assets or the
transactions contemplated hereby, including without limitation any warranty of
merchantability or fitness for a particular purpose, and (b) there is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition. Without limiting the generality of the foregoing, the Lenders make
no representation or warranty, express or implied, as to the validity or utility
of the Purchased Assets, the status of any issued patents or registered
trademarks or any applications for patents or trademarks, whether transfer
documentation executed by the Lenders and the Buyer is sufficient to transfer
title to Intellectual Property registered in foreign jurisdictions, whether the
Intellectual Property or any use thereof infringes on the rights of others,
whether any intent-to-use trademark applications are assignable, or whether any
license agreements and other contracts are assignable. Further, there is no
warranty as to the existence, location or condition of any tangible assets
constituting Fixed Assets.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this document as a sealed
instrument by their duly authorized officers on the date set forth below.

Dated: February         , 2008

LENDERS: HORIZON TECHNOLOGY FUNDING COMPANY LLC

 

By:    

Name: Robert D. Pomeroy, Jr.

Title: Managing Member

SAND HILL VENTURE DEBT III, LLC

 

By:    

Name: Christopher Barber

Title: Managing Member

BUYER: EXAR CORPORATION

 

By:    

Name: John McFarlane

Title: Interim Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A to the Secured Party Bill of Sale

Assets

All right, title and interest of the Debtor and the Lenders in and to all
Collateral (the “Purchased Assets”), including without limitation the following
assets of every kind and description, wherever located, tangible or intangible:

(a) (i) All patents and patent applications, including without limitation those
listed on Schedule 1.1(a)(i) hereto, any continuation, divisional,
continuations-in-part, reissues, extensions, re-examinations or substitutions
relating thereto, and any foreign applications based in whole thereon or
claiming the benefit thereof; and any United States or foreign patents issued on
any of the foregoing, all file histories and physical and electronic
documentation, including, without limitation, all invention disclosures,
prosecution papers, notes, drawings, reports, flow charts, instructions,
manuals, notebooks, and memoranda, that directly relate to such patents or
patent applications; (ii) all trademarks and trademark applications, including
without limitation those listed on Schedule 1.1(a)(ii) hereto, and all file
histories and documentation, including, without limitation, all trademark search
results, clearance studies and watch notices that relate to such trademarks and
trademark applications, and all goodwill associated with any of the foregoing;
(iii) all copyrights and copyrightable materials, whether registered or
unregistered, including without limitation those registered copyrights listed on
Schedule 1.1(a)(iii) hereto; (iv) computer software programs, including, without
limitation, all source codes, object codes and material documentation related
thereto; (v) all know-how, processes, trade secrets, inventions, proprietary
data, designs, research, processes, procedures, techniques, methods, recipes,
research and development data and records, and product prototypes, samples and
works in progress relating to data, mask works, inventions, and other
proprietary rights (whether or not patentable or subject to copyright, mask
work, or trade secret protection) related to products and services, in each case
whether previously or currently offered or under development by the Debtor;
(vi) to the extent assignable, licenses, sublicenses, and other agreements or
permissions under which the Debtor is a licensee or otherwise is authorized to
use or practice any rights relating to any of the foregoing types of property,
including without limitation those licenses, agreements and other agreements or
permissions listed on Schedule 1.1(a)(vi) hereto; and (vii) all books and
records, in whatever form, of or relating to any of the foregoing (all of the
foregoing (i) through (vii) shall be referred to collectively herein as the
“Intellectual Property”);

(b) All of the Debtor’s rights, credits, judgments, choses in action, rights of
set-off and any and all other claims of every type and nature of, for or arising
from or relating to past, present or future infringement or claims for
royalties, and any and all other rights to enforce or protect any rights
constituting or relating to any Intellectual Property or to any injury to the
goodwill associated with any trademark constituting Intellectual Property;



--------------------------------------------------------------------------------

(c) All tangible assets of the Debtor (the “Fixed Assets”), including those
listed on Schedule 1.1(c) hereto;

(d) To the extent assignable, all contracts and leases to which the Debtor is a
party, including without limitation those contracts listed on Schedule 1.1(d)
hereto (the “Assigned Contracts”) and any and all rights to enforce or benefit
from any contract to which the Debtor is not a party;

(e) All rights and benefits, including royalty streams, under license agreements
and other contracts arising from or related to any Intellectual Property;

(f) To the extent transferable by applicable law, (i) all rights under any
contract under which the counterparty or counterparties agree or have agreed not
to compete with the operations or property of the Debtor, agree or have agreed
to keep confidential information regarding the Debtor, any assets (including
Intellectual Property) of the Debtor, or agree or have agreed to cooperate in
the prosecution or protection of any Intellectual Property, without regard to
whether any such contract would otherwise be an Excluded Asset, and (ii) all
similar rights arising other than under contract, including in each case and
without limitation those contracts and rights described on Schedule 1.1(f)
hereto;

(g) Copies of all general, non-personnel and non-accounting books, records and
files, including distribution and mailing lists, product reports, plans and
advertising materials, catalogues, billing records, sales and promotional
literature and manuals (“Books and Records”), provided that the Debtor shall be
permitted to keep originals or copies of all Books and Records as are reasonably
necessary for the Debtor to fulfill its fiduciary and administrative duties,
including, without limitation, tax preparation, claims reconciliation, and the
winding up of its affairs (the “Excluded Books and Records”), provided further
that, notwithstanding any retention of any Excluded Books and Records, the
Debtor shall not have or retain any proprietary interest in any Intellectual
Property nor any Excluded Books and Records of or pertaining to any Intellectual
Property; and

(h) To the extent not described above or listed as Excluded Assets, all other
Collateral.



--------------------------------------------------------------------------------

EXHIBIT 1.6(ii)

ASSIGNMENT OF PATENTS

WHEREAS, FyreStorm, Inc. (a/k/a Fyre Storm, Inc.), a Delaware corporation (the
“Debtor”), with its principal place of business located at 255 San Geronimo Way,
Sunnyvale, CA, 95085, is the owner of the entire right, title and interest in
and to the Patents and Patent Applications (as defined below);

WHEREAS, the Debtor is indebted to Horizon Technology Funding Company LLC, a
Delaware limited liability company (“Horizon”), Sand Hill Venture Debt III, LLC,
a Delaware limited liability company (“Sand Hill” and, together with Horizon,
the “Lenders”), which hold security interests in substantially all of the
Debtor’s property, including the Patents and Patent Applications;

WHEREAS, the Debtor is currently in default of its obligations to the Lenders
pursuant to the terms of a Venture Loan and Security Agreement between the
Lenders and the Debtor dated as of August 18, 2006 (as amended, modified, or
supplemented from time to time, the “Loan Agreement”);

WHEREAS, the Lenders are entitled to exercise their remedies under the Loan
Agreement and applicable law, including a disposition by public sale of all or
part of the Lenders’ collateral pursuant to Sections 9610, 9617 and other
applicable sections of the Uniform Commercial Code as presently enacted in the
State of California (including, to the extent applicable, the Uniform Commercial
Code as enacted in any other state) (the “Code”), with the proceeds of such sale
to be applied as required by the Purchase Agreement (as defined below) and the
Code;

WHEREAS, the Lenders have sold the Patents and Patent Applications and other
assets (collectively, the “Purchased Assets”) by public sale to Exar
Corporation, a Delaware corporation, having a principal place of business at
48720 Kato Road, Fremont, CA, 94538 (the “Buyer”) by and pursuant to that
certain Agreement for Public Sale of Purchased Assets of FyreStorm, Inc. dated
as of January 31, 2008 by and between the Lenders and the Buyer (the “Purchase
Agreement”);

WHEREAS, capitalized terms used but not defined herein shall have meanings given
them in the Purchase Agreement.;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the Purchase Price bid at the Public Sale by
the Buyer, the receipt and sufficiency of which is hereby acknowledged, the
Lenders, through the Public Sale, do hereby sell, assign, transfer and set over
unto the Buyer, its successors and assigns, the Debtor’s and the Lenders’ entire
right, title and interest in and to all patents and patent applications,
including without limitation those listed on Schedule A hereto, and any
continuation, divisional, continuations-in-part, reissues, extensions,
re-examinations or substitutions relating thereto, and any foreign applications
based in whole thereon or claiming the benefit thereof; and any United States or
foreign patents issued on any of the foregoing; all



--------------------------------------------------------------------------------

file histories and physical and electronic documentation, including, without
limitation, all invention disclosures, prosecution papers, notes, drawings,
reports, flow charts, instructions, manuals, notebooks and memoranda, that
directly relate to such patents or patent applications (the foregoing,
collectively, the “Patents and Patent Applications”), the same to be held and
enjoyed by the Buyer for its own use and enjoyment, and for the use and
enjoyment of its successors, assigns or other legal representatives, to the end
of the term or terms for which said patents are or may be granted or reissued,
as fully and entirely as the same would have been held and enjoyed by the
Debtor, if this assignment and sale had not been made; together with all rights,
credits, judgments, choses in action, rights of set-off and any and all other
claims of every type and nature of, for or arising from or relating to past,
present or future infringement or claims for royalties, and any and all other
rights to enforce or protect any rights constituting or relating to any of the
Patents and Patent Applications, claims for damages by reason of past, present
or future infringement of said patents or for past, present or future royalties
or other compensation for such use, with the right to sue for such damages, and
collect the same for its own use and enjoyment, and for the use and enjoyment of
its successors, assigns or other legal representatives.

AND, the Lenders do hereby authorize and request competent authorities to issue
any Letters Patent as shall be granted upon said patent applications to the
Buyer and its successors and assigns.

Except for the representations and warranties set forth in Section 3.1 of the
Purchase Agreement, which representations and warranties are expressly
incorporated herein by reference, (a) the Purchased Assets are being sold “as is
and where is” and the Lenders make no, and hereby disclaim any, representation
or warranty to the Buyer with respect to the Purchased Assets or the
transactions contemplated hereby, including without limitation any warranty of
merchantability or fitness for a particular purpose, and (b) there is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition. Without limiting the generality of the foregoing, the Lenders make
no representation or warranty, express or implied, as to the validity or utility
of the Purchased Assets, the status of any issued patents or registered
trademarks or any applications for patents or trademarks, whether transfer
documentation executed by the Lenders and the Buyer is sufficient to transfer
title to Intellectual Property registered in foreign jurisdictions, whether the
Intellectual Property or any use thereof infringes on the rights of others,
whether any intent-to-use trademark applications are assignable, or whether any
license agreements and other contracts are assignable. Further, there is no
warranty as to the existence, location or condition of any tangible assets
constituting Purchased Assets.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders have caused this instrument to be executed by
its duly authorized officer this              day of February, 2008.

LENDER: HORIZON TECHNOLOGY FUNDING COMPANY LLC

 

By:    

Name: Robert D. Pomeroy, Jr.

Title: Managing Member

State of                         )

County of                     ) ss

On this              day of February, 2008, before me appeared Robert D.
Pomeroy, to me personally known who, being duly sworn, did depose and say that
he is the Managing Member of HORIZON TECHNOLOGY FUNDING COMPANY LLC, the
Delaware limited liability company named in and which executed the foregoing
instrument; and that said instrument was signed on behalf of said Delaware
limited liability company; and said Robert D. Pomeroy acknowledged said
instrument to be the free and authorized act and deed of said Delaware limited
liability company.

 

   Notary Public

My Commission Expires:                                     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders have caused this instrument to be executed by
its duly authorized officer this              day of February, 2008.

LENDER: SAND HILL VENTURE DEBT III, LLC

By:    

Name: Christopher Barber

Title: Managing Member

State of                     )

County of                 ) ss

On this              day of February, 2008, before me appeared Christopher
Barber, to me personally known who, being duly sworn, did depose and say that he
is the Managing Member of SAND HILL VENTURE DEBT III, LLC, the Delaware limited
liability company named in and which executed the foregoing instrument; and that
said instrument was signed on behalf of said Delaware limited liability company;
and said Christopher Barber acknowledged said instrument to be the free and
authorized act and deed of said Delaware limited liability company.

 

   Notary Public

My Commission Expires:                                     



--------------------------------------------------------------------------------

The undersigned FyreStorm, Inc. (a/k/a Fyre Storm, Inc.), hereby acknowledges
and consents and agrees to the assignment and conveyance of the Patents and
Patent Applications pursuant to this Assignment of Patents.

IN WITNESS WHEREOF, the Debtor has caused this instrument to be executed by its
duly authorized officer this              day of February, 2008.

DEBTOR: FYRESTORM, INC.

 

By:    

Name:

Title:

 

State of                         )

County of                     ) ss

On this              day of February, 2008 before me appeared
                    , to me personally known who, being duly sworn, did depose
and say that he is the                      of FYRESTORM, INC., the Delaware
corporation named in and which executed the foregoing instrument; and that said
instrument was signed on behalf of said Delaware corporation; and said
                     acknowledged said instrument to be the free and authorized
act and deed of said Delaware corporation.

 

   Notary Public

My Commission Expires:                                     



--------------------------------------------------------------------------------

EXHIBIT 1.6(iii)

ASSIGNMENT OF TRADEMARKS

WHEREAS, FyreStorm, Inc. (a/k/a Fyre Storm, Inc.), a Delaware corporation (the
“Debtor”), with its principal place of business located at 255 San Geronimo Way,
Sunnyvale, CA, 95085, is the owner of the entire right, title and interest in
and to the Trademarks and Trademark Applications (as defined below);

WHEREAS, the Debtor is indebted to Horizon Technology Funding Company LLC, a
Delaware limited liability company (“Horizon”), Sand Hill Venture Debt III, LLC,
a Delaware limited liability company (“Sand Hill” and, together with Horizon,
the “Lenders”), which hold security interests in substantially all of the
Debtor’s property, including the Trademarks and Trademark Applications;

WHEREAS, the Debtor is currently in default of its obligations to the Lenders
pursuant to the terms of a Venture Loan and Security Agreement between the
Lenders and the Debtor dated as of August 18, 2006 (as amended, modified, or
supplemented from time to time, the “Loan Agreement”);

WHEREAS, the Lenders are entitled to exercise their remedies under the Loan
Agreement and applicable law, including a disposition by public sale of all or
part of the Lenders’ collateral pursuant to Sections 9610, 9617 and other
applicable sections of the Uniform Commercial Code as presently enacted in the
State of California (including, to the extent applicable, the Uniform Commercial
Code as enacted in any other state) (the “Code”), with the proceeds of such sale
to be applied as required by the Purchase Agreement (as defined below) and the
Code;

WHEREAS, the Lenders have sold the Trademarks and Trademark Applications and
other assets (collectively, the “Purchased Assets”) by public sale to Exar
Corporation, a Delaware corporation, having a principal place of business at
48720 Kato Road, Fremont, CA, 94538 (the “Buyer”) by and pursuant to that
certain Agreement for Public Sale of Purchased Assets of FyreStorm, Inc. dated
as of January 31, 2008 by and between the Lenders and the Buyer (the “Purchase
Agreement”);

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the Purchase Price bid at the Public Sale by
the Buyer, the receipt and sufficiency of which is hereby acknowledged, the
Lenders, through the Public Sale, do hereby sell, assign, transfer and set over
unto the Buyer, its successors and assigns, the Debtor’s and the Lenders’ entire
right, title, and interest in and to all trademarks and trademark applications
of the Debtor, including without limitation those listed on Schedule A hereto,
and all file histories and documentation, including, without limitation, all
trademark search results, clearance studies and watch notices that relate to
such trademarks and trademark applications, and all associated goodwill
associated with any of the foregoing (the foregoing, collectively, the
“Trademarks and Trademark Applications”); together with all rights, credits,
judgments, choses in action, rights of



--------------------------------------------------------------------------------

set-off and any and all other claims of every type and nature of, for or arising
from or relating to past, present or future infringement, disparagement or
claims for royalties, and any and all other rights to enforce or protect any
rights constituting or relating to any of the Trademarks and Trademark
Applications, with the right to sue for such damages, and collect the same for
its own use and enjoyment, and for the use and enjoyment of its successors and
assigns together with all goodwill of the Debtor in connection with which the
aforesaid Trademarks and Trademark Applications have been used.

Except for the representations and warranties set forth in Section 3.1 of the
Purchase Agreement, which representations and warranties are expressly
incorporated herein by reference, (a) the Purchased Assets are being sold “as is
and where is” and the Lenders make no, and hereby disclaim any, representation
or warranty to the Buyer with respect to the Purchased Assets or the
transactions contemplated hereby, including without limitation any warranty of
merchantability or fitness for a particular purpose, and (b) there is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition. Without limiting the generality of the foregoing, the Lenders make
no representation or warranty, express or implied, as to the validity or utility
of the Purchased Assets, the status of any issued patents or registered
trademarks or any applications for patents or trademarks, whether transfer
documentation executed by the Lenders and the Buyer is sufficient to transfer
title to Intellectual Property registered in foreign jurisdictions, whether the
Intellectual Property or any use thereof infringes on the rights of others,
whether any intent-to-use trademark applications are assignable, or whether any
license agreements and other contracts are assignable. Further, there is no
warranty as to the existence, location or condition of any tangible assets
constituting Purchased Assets.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders have caused this instrument to be executed by
its duly authorized officer this              day of February, 2008.

LENDER: HORIZON TECHNOLOGY FUNDING COMPANY LLC

 

By:    

Name: Robert D. Pomeroy, Jr.

Title: Managing Member

State of                         )

County of                     ) ss

On this              day of February, 2008, before me appeared Robert D.
Pomeroy, to me personally known who, being duly sworn, did depose and say that
he is the Managing Member of HORIZON TECHNOLOGY FUNDING COMPANY LLC, the
Delaware limited liability company named in and which executed the foregoing
instrument; and that said instrument was signed on behalf of said Delaware
limited liability company; and said Robert D. Pomeroy acknowledged said
instrument to be the free and authorized act and deed of said Delaware limited
liability company.

 

   Notary Public

My Commission Expires:                                     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders have caused this instrument to be executed by
its duly authorized officer this              day of February, 2008.

LENDER: SAND HILL VENTURE DEBT III, LLC

 

By:    

Name: Christopher Barber

Title: Managing Member

State of                         )

County of                     ) ss

On this              day of February, 2008, before me appeared Christopher
Barber, to me personally known who, being duly sworn, did depose and say that he
is the Managing Member of SAND HILL VENTURE DEBT III, LLC, the Delaware limited
liability company named in and which executed the foregoing instrument; and that
said instrument was signed on behalf of said Delaware limited liability company;
and said Christopher Barber acknowledged said instrument to be the free and
authorized act and deed of said Delaware limited liability company.

 

   Notary Public

My Commission Expires:                                     



--------------------------------------------------------------------------------

The undersigned FyreStorm, Inc. (a/k/a Fyre Storm, Inc.), hereby acknowledges
and consents and agrees to the assignment and conveyance of the Trademarks and
Trademark Applications pursuant to this Assignment of Trademarks.

IN WITNESS WHEREOF, the Debtor has caused this instrument to be executed by its
duly authorized officer this              day of February, 2008.

DEBTOR: FYRESTORM, INC.

 

By:    

Name:

Title:

State of                         )

County of                     ) ss

On this              day of February, 2008 before me appeared
                    , to me personally known who, being duly sworn, did depose
and say that he is the                      of FYRESTORM, INC., the Delaware
corporation named in and which executed the foregoing instrument; and that said
instrument was signed on behalf of said Delaware corporation; and said
                     acknowledged said instrument to be the free and authorized
act and deed of said Delaware corporation.

 

   Notary Public

My Commission Expires:                                     